—Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered January 15, 1998, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
Defendant pleaded guilty to the crime of sodomy in the first degree as a result of his molestation of a six-year-old child. Pursuant to his plea agreement, defendant waived his right to appeal and was sentenced to a term of SVa to 7 years in prison. *615Defendant now argues that this sentence was harsh and excessive but does not contest its lawfulness. However, because defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, he has failed to preserve this issue for our review (see, People v George, 261 AD2d 711; People v Buchanan, 236 AD2d 741, lv denied 89 NY2d 1032). Nevertheless, were we to consider defendant’s challenge to his agreed-upon sentence, we would find no abuse of discretion by the sentencing court and no evidence of extraordinary circumstances warranting a modification in the interest of justice given the nature of this crime against a young child (see, People v Brown, 251 AD2d 694, lv denied 92 NY2d 1029; People v Motter, 235 AD2d 582, 589, lv denied 89 NY2d 1038).
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.